t c summary opinion united_states tax_court gunter r and jay r wall petitioners v commissioner of internal revenue respondent docket no 13998-02s filed date gunter r wall pro_se paul j krazeise jr for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority this case arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or 1unless otherwise indicated section references are to the internal_revenue_code as amended the issue for decision is whether respondent may proceed with collection of tax_liabilities for the year some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in louisville kentucky on the date the petition was filed in this case petitioner husband petitioner currently is employed as a teacher at indiana university southeast and the kentucky community college technical educational system and he teaches military classes at fort knox petitioner previously had been employed at the sears credit card center in louisville in addition to his teaching positions but he no longer is employed by sears petitioner wife is not employed both petitioners receive social_security_benefits petitioners filed federal_income_tax returns in each of the years through in each year the return reflected an amount due after subtracting withheld amounts from the total_tax liability petitioners did not remit payment for the outstanding liability in any of the years in taxable_year the last year for which return_information is available petitioners reported dollar_figure in wage income and dollar_figure in social_security_benefits an adjusted_gross_income of dollar_figure and a tax_liability of dollar_figure only dollar_figure had been withheld from petitioner’s income for federal taxes petitioners have declined to adjust the amounts being withheld from their income or make quarterly estimated_tax payments while the record is unclear as to the exact amount that petitioners now owe in taxes additions to tax and interest for all of the years from through the parties agree that the total amount is in excess of dollar_figure in response to initial collection attempts petitioners submitted to respondent a statement of income and expenses this statement included a proposed installment agreement2 which called for a dollar_figure monthly payment to satisfy petitioners’ total outstanding tax_liability on date respondent mailed to petitioners via certified mail a final notice--notice of intent to levy and notice of your right to a hearing with respect to petitioners’ tax_liability the notice reflected an outstanding liability of dollar_figure for that year in response to this notice petitioners filed a request for a collection_due_process_hearing in this request petitioners stated that they disagreed with the levy notice because 2while petitioners submitted a proposal for an installment_agreement they declined to submit an offer-in-compromise in an effort to settle their total_tax liability petitioners declined to do so in a letter which stated that petitioner looked at the offer_in_compromise forms and can see no reasonable offer to pay off dollar_figure plus the dollar_figure we owe for 3nothing in the record suggests that petitioners have offered a collection alternative with respect to apart from the proposed installment_agreement for their total_tax liability irs collection will not consider expected change to income health expenses etc on form 433-f mailed on irs collection will not accept a dollar_figure monthly payment an amount we can pay per publication pursuant to petitioners’ request an appeals officer conducted two telephonic hearings with petitioner on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or in which respondent found the notice_of_intent_to_levy for to be proper and determined that collection of the tax_liabilities for that year should proceed the notice_of_determination states that the following issues were raised by petitioners at the hearing irs will not consider unexpected changes to income and expenses during our conversation on i explained that if we entered into an installment_agreement and subsequent to that agreement income decreased then you should notify irs of the change in income the same is true for allowable expenses if medical increased or if you purchased a car then the proper adjustment would be made to expenses resulting in a decreased payment amount you would like to pay dollar_figure monthly as explained to you based on your current average monthly income of dollar_figure vs allowable expenses totaling dollar_figure you have the ability to pay dollar_figure monthly we cannot consider dollar_figure monthly you stated dollar_figure is the maximum you can pay the notice further stated collection alternatives must be considered within the guidelines and policies of the internal_revenue_service we do not have a provision to enter into an installment_agreement for dollar_figure monthly considering the total amount owed dollar_figure disposable income and that you continue to owe each year we suggested that you decrease the number of dependents claimed on your w-4 form so you won’t owe each year however your response was that you refuse to do this before a levy may be made on any property or right to property a taxpayer is entitled to notice_of_intent_to_levy and notice of the right to a fair hearing before an impartial officer of the appeals_office sec_6330 and b d if the taxpayer requests a hearing he may raise in that hearing any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise sec_6330 a determination is then made which takes into consideration those issues the verification that the requirements of applicable law and administrative procedures have been met and whether any proposed collection_of_taxes balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 an installment_agreement generally requires the payment of a tax_liability in full sec_6159 in certain cases respondent allows taxpayers to treat tax years separately classifying some years as currently not collectible while allowing other years to be paid in full under an installment_agreement willis v commissioner tcmemo_2003_302 petitioners have not argued that any portion of their outstanding tax_liability is uncollectible because petitioners do not dispute the underlying tax_liability we review respondent’s determination for an abuse_of_discretion sec_6330 114_tc_176 we find that respondent’s rejection of petitioners’ proposed installment_agreement was not an abuse_of_discretion respondent’s determination was based on the information provided by petitioners to the appeals officer which reflected their current financial condition see crisan v commissioner tcmemo_2003_318 schulman v commissioner tcmemo_2002_129 the appeals officer reasonably could have determined on the basis of petitioners’ submitted income and expense information that petitioners’ proposed installment_payment of dollar_figure per month should have been rejected we note that such a payment would have been far from adequate to satisfy petitioners’ tax_liability within the collection periods of limitation see willis v commissioner supra furthermore contrary to petitioners’ assertions to the contrary the fact that petitioners have consistently underpaid their taxes since yet have refused to adjust withholding or to begin making estimated_tax payments is also relevant to the determination of the adequacy of their offer the only argument that petitioners set forth in their petition is their disagreement with respondent’s calculation of a reasonable installment_payment petitioners’ disagreement primarily rests on their assertions that a respondent overstated the amount of petitioners’ income in prior years b petitioners’ income is subject_to change due to petitioner’s age and the temporary nature of his employment and c petitioners’ expenses are likely to increase especially in light of certain medical_expenses we need not address the individual amounts which entered into respondent’s calculation petitioners have maintained that they are unable to make more than a dollar_figure monthly payment an amount that respondent did not abuse his discretion in rejecting we therefore hold that respondent’s issuance of the notice_of_determination was not an abuse_of_discretion and respondent may proceed with collection of the tax_liability by levy upon petitioners’ property reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
